Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 14 are rejected under 35 USC 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Zhang et al (US 10667208, “Zhang”). 

	Re claim 12, Zhang discloses determining, at a base station, a first information for backhaul link selection of the base station; and broadcasting, from the base station, a first message including the first information (figure 3, step 310).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nagata et al (US 9306679, “Nagata”).

	Re claim 1, Zhang discloses receiving, at a communication device (figure 3, UE), a first broadcasting message from a base station (figure 3, micro base station), the first broadcasting message including a first information for backhaul link selection (figure 3, step 310); determining to access either the base station or a candidate node according to the first broadcasting message (figure 3, step 220), but fails to disclose determining a channel quality between the communication device and the base station. However, Nagata discloses determining a channel quality between UE and a DeNB (figure 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Nagata 
	Re claim 15, Zhang discloses all of the limitations of the base claim, but fails to disclose the first information for backhaul link selection comprises a first threshold for a channel quality between a communication device and the base station. However, Nagata discloses determining a channel quality between UE and a DeNB (figure 3) and Ryu discloses determining link quality of backhaul link is greater than broadcasted threshold (paragraph [0076]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Nagata and Ryu for the benefit of providing reliable data communication by accessing the BS if the channel quality between the communication device and the base station is greater than the first threshold.

Claim 2, 3, 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nagata and further in view of Ryu et al (US 20160204847, “Ryu”).
		Re claim 2, Zhang discloses all of the limitations of the base claim, but fails to disclose the first information for backhaul link selection comprises a first threshold, and accessing the base station at the communication device if the channel quality between the communication device and the base station is equal to or greater than the first threshold. However, Ryu discloses determining link quality of backhaul link is greater than broadcasted threshold (paragraph [0076]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Ryu for the benefit of providing reliable data 
	Re claim 3, Zhang discloses receiving a second broadcasting message including a second information for backhaul link selection (figure 3, step 210), but fails to disclose determining the channel quality between the communication device and the candidate node. However, Nagata discloses determining a channel quality between UE and a DeNB (figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Nagata for the benefit of providing reliable data communication by considering channel quality in determining access either the base station or a candidate node.  
	Re claim 5, Zhang discloses the first information and the second information are both configured and broadcasted by the base station (figure 3, steps 310 and 210).
		Re claim 6, Zhang discloses the first information is configured by the base
Station (figure 3, step 310), but fails to disclose the second information is broadcasted by the candidate node. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang so that the second information would be broadcasted by the candidate node with a reasonable expectation of success.
	
Allowable Subject Matter
Claims 4, 7, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner's statement for reasons for allowance.
	Claim 8 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest determining to access the candidate node according to the threshold and the channel quality between the communication device and the candidate node if the access to the base station fails.
Claim 18 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest a candidate node broadcasting the information for backhaul link selection of the candidate node, receiving from a base station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HONG S CHO/
Primary Examiner, Art Unit 2467